Citation Nr: 1613431	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  08-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral foot disability.

4.  Entitlement to a rating in excess of 10 percent for bilateral anterior metatarsalgia.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to December 1968 and from February 1971 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and July 2012 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded to schedule the Veteran for a hearing in September 2014.

The issues of entitlement to service connection for low back and bilateral knee disabilities, entitlement to a rating in excess of 10 percent for bilateral anterior metatarsalgia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1994 rating decision denied reopening a service connection claim for a low back disorder; the Veteran did not appeal.

2.  Evidence added to the record since the May 1994 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection for a low back disorder was initially denied in an unappealed December 1989 rating decision.  The RO determined that there was no evidence relating the Veteran's back disorder to his active service or service connected foot disorder.  A May 1994 rating decision denied reopening a service connection claim for a low back disorder.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

The Board finds that the evidence received since the May 1994 rating decision raises a reasonable possibility of substantiating the claim.  A February 2011 private medical statement found it was as likely as not that the Veteran's low back disability arose from his active duty service.  That examiner also indicated that the Veteran's back disorder was caused or aggravated by his altered gait, which was due to his service connected bilateral foot disability.  Therefore, the service connection claim as to the matter is reopened.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a low back disability; to this extent only the appeal is granted.


REMAND

The Veteran contends that he has present low back and knee disabilities as a result of active service.  He further argues that his back and knee disorders were either incurred or aggravated by his service-connected foot disabilities.  He also asserts that his service-connected bilateral anterior metatarsalgia is more severely disabling than presently rated and that he is unemployable.

The available service treatment records show he was treated for right knee pain in October 1965 and for a right lateral collateral ligament strain in November 1967.  Records also show he complained of right and left knee and low back pain in May 1976.  A January 1972 X-ray study revealed his back was normal.  Private treatment records show he was treated for low back pain in February 1985, for a low back injury in July 1986, and for popping and catching in the right knee in November 1987.  A November 1989 VA examination revealed minor degenerative changes to the lumbar spine and an unremarkable left knee.  Records show the Veteran underwent arthroscopy of the left knee for a medial meniscal tear in July 1992.  

A medical opinion was obtained to address the question of whether a relationship existed between the Veteran's service connected foot disability and his bilateral knee disability.  That November 2010 VA examination is inadequate for rating purposes.  Specifically, the examiner stated that it would be mere speculation to state that the Veteran's foot disability had aggravated his knee disorders.  No further explanation was provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion).

Opinions were received from G.A.S., M.D., that related the Veteran's back and knee problems to his service or service connected foot disabilities.  Those opinions were either speculative in nature or lacking in rationale.  Notably, in his February 2011 statement, Dr. S. said the pain the Veteran reported in service could have later developed into his current arthritic condition.  He similarly indicated that there was a possibility that his foot disabilities, and resulting abnormal gait, had caused his back and knee problems.  His May 2011 addendum was similarly vague.  

The record also shows that VA treatment reports obtained subsequent to the Veteran's last VA compensation evaluation for his service-connected foot disability in September 2011 are indicative of increased severity.  An October 2013 podiatry report included diagnoses of bilateral metatarsalgia with fat pad atrophy, bilateral hallux valgus, left interdigital neuroma, and hyperkeratosis.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA orthopedic examination and obtain the following medical opinions: 

a. Discuss the severity of symptom manifestations attributable to the service-connected bilateral anterior metatarsalgia disability during the course of this appeal, to include comment as to any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

b. Discuss whether it is at least as likely as not (50 percent probability or greater) he has present low back and/or bilateral knee disorders that: 

i.  had its onset in service or is otherwise etiologically related to the Veteran's active service, 
ii. caused by the Veteran's service-connected bilateral foot condition, or
iii. aggravated (permanently worsened) by the Veteran's service connected foot condition.  
	
The examiner should address the allegation that the Veteran's foot disability causes an altered gait that, in turn, caused or aggravated his back and/or bilateral knee disability.  There should also be a discussion of the pertinent in-service treatment for the Veteran's complaints of low back and knee problems as well as his post-service history of treatment for these disorders and his lay history of experiencing chronic knee and back pain.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal with consideration of all evidence of record.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


